 1

 2                                                             The Honorable Richard A. Jones
 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9   RUBIE'S COSTUME COMPANY, INC., a
     New York corporation,                               No. 2:18-cv-01530-RAJ
10
                          Plaintiff,                     ORDER GRANTING
11                                                       DEFENDANT TREND
            v.                                           NATION’S MOTION TO
12                                                       DISMISS OR
     YIWU HUA HAO TOYS CO., LTD., a                      ALTERNATIVELY
13   Chinese company; TREND NATION, LLC,                 TRANSFER VENUE FOR
     a Nevada limited liability company; and             FORUM NON CONVENIENS
14   JOHN DOES 1-100, currently unknown
     individuals and entities,
15
                          Defendants.
16

17
            This matter comes before the Court on Defendant’s Motion to Dismiss or
18
     Alternatively Transfer Venue (Dkt. # 9). Having considered the submissions of the
19
     parties, the relevant portions of the record, and the applicable law, the Court finds that
20
     oral argument is unnecessary. For the reasons stated below, Defendant’s Motion to
21
     Dismiss for Lack of Personal Jurisdiction is GRANTED. Dkt. # 9.
22
      I.    BACKGROUND
23
            The following is taken from Plaintiff’s First Amended Complaint (Dkt. # 17),
24
     which is assumed to be true for the purposes of this motion to dismiss. Sanders v.
25
     Brown, 504 F.3d 903, 910 (9th Cir. 2007); see also McCarthy v. United States, 850 F.2d
26
     558, 560 (9th Cir. 1988) (“Moreover, when considering a motion to dismiss pursuant to
27

     ORDER-1
 1   Rule 12(b)(1) the district court is not restricted to the face of the pleadings, but may
 2   review any evidence, such as affidavits and testimony, to resolve factual disputes
 3   concerning the existence of jurisdiction.”).
 4          Plaintiff Rubie’s Costume Company, Inc. (“Plaintiff”) is a New York-based
 5   costume company that designs and manufactures costumes including a “highly-
 6   recognizable and very popular full-body Inflatable T-Rex Costume.” Dkt. #17 at ¶ 1.
 7   The costume was first published on July 31, 2015 and is registered with the United
 8   States Copyright Office (VA 2-108-559). Dkt. # 17 at ¶¶ 35-36. The costume is sold
 9   through various distribution channels including “online platforms and traditional brick
10   and mortar stores” throughout the United States (and the world). Id. at ¶ 37.
11          Defendant Trend Nation, LLC (“Defendant”) is a Nevada-based corporation that,
12   according to Plaintiff, advertises and sells infringing T-Rex costumes that are allegedly
13   manufactured by Yiwu Hua Hao Toys Co., Ltd. (“Yiwu Hua Hao”), also a defendant in
14   this matter. Dkt. # 17 at ¶¶ 3-4. According to Plaintiff, Yiwu Hua Hao manufacturers
15   two versions of the Inflatable T-Rex costume, both of which “copy original graphical
16   and sculptural features” from Plaintiff’s costume. Id. at ¶ 43. Yiwu Hua Hao sells these
17   allegedly infringing costumes using an Amazon seller account, Yiwu Hua Hao Toys Co.
18   Ltd. (A28HXIHWFH6GG1). Id. at ¶ 45. Trend Nation also allegedly sells the
19   infringing T-Rex costumes on Amazon using the account, Mindful Design
20   (A1JSZ235HIVP4X). Dkt. # 17 at ¶ 46.
21          On October 18, 2018, Rubie’s brought suit against Trend Nation and Yiwu Hua
22   Hao Toys, along with several unnamed defendants, under the Federal Copyright Act.
23   Dkt. # 1. Rubie’s later amended its complaint, adding thirteen named defendants. Dkt.
24   # 17. Trend Nation now moves to dismiss Rubie’s complaint for lack of personal
25   jurisdiction. Dkt. # 9. Alternatively, Trend Nation requests that the action be
26   transferred to the District of Nevada on forum non conveniens grounds. Id.
27

     ORDER-2
 1   II.    DISCUSSION
 2          A. Personal Jurisdiction
 3          In a case like this one, where no federal statute governs personal jurisdiction, the
 4   court’s jurisdictional analysis starts with the “long-arm” statute of the state in which the
 5   court sits. Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d
 6   1114, 1123 (9th Cir. 2002). Washington’s long-arm statute (RCW § 4.28.185) extends
 7   personal jurisdiction to the broadest reach that the Due Process Clause of the federal
 8   Constitution permits. Shute v. Carnival Cruise Lines, 113 Wash. 2d 763, 771 (1989).
 9   Plaintiff has the burden of establishing personal jurisdiction. Ziegler v. Indian River
10   County, 64 F.3d 470, 473 (9th Cir. 1995). “It is well established that where the district
11   court relies solely on affidavits and discovery materials, the plaintiff need only establish
12   a prima facie case of jurisdiction.” Rano v. Sipa Press, Inc., 987 F.2d 580, 587 n.3 (9th
13   Cir. 1993). In determining whether Plaintiff has met this burden, any “uncontroverted
14   allegations” in Plaintiff’s complaint must be taken as true, and “conflicts between the
15   facts contained in the parties’ affidavits must be resolved in [Plaintiff’s] favor for
16   purposes of deciding whether a prima facie case for personal jurisdiction exists.” AT&T
17   v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996), supplemented, 95
18   F.3d 1156 (9th Cir. 1996) (internal citations omitted).
19          There are two types of personal jurisdiction: general and specific. Bancroft &
20   Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000). A defendant
21   with “substantial” or “continuous and systematic” contacts with the forum state is
22   subject to general jurisdiction, and can be haled into court on any action, even one
23   unrelated to its contacts in the state. Bancroft & Masters, 223 F.3d at 1086. A
24   defendant not subject to general jurisdiction may be subject to specific jurisdiction if the
25   suit against it arises from its contacts with the forum state. Id. Plaintiff does not assert
26   that Defendant is subject to general jurisdiction, so the Court will only consider whether
27   the Defendant is subject to specific jurisdiction.

     ORDER-3
 1          The Court applies a three-part test to determine whether the exercise of specific
 2   jurisdiction over a non-resident defendant is appropriate: (1) the defendant has either
 3   purposefully directed his activities toward the forum or purposely availed himself of the
 4   privileges of conducting activities in the forum, (2) the plaintiff’s claims arise out of the
 5   defendant’s forum-related activities, and (3) the exercise of jurisdiction is reasonable.
 6   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017).
 7   Plaintiff bears the burden of satisfying the first two prongs. Schwarzenegger v. Fred
 8   Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). The burden then shifts to
 9   defendant to make a “compelling case” that the exercise of jurisdiction would not be
10   reasonable. Id.
11                 1. Purposeful Direction
12          Purposeful availment and purposeful direction are “two distinct concepts.”
13   Schwarzenegger, 374 F.3d at 802. In the Ninth Circuit, tort cases typically require a
14   purposeful direction analysis, whereas contract cases typically require a purposeful
15   availment analysis. Washington Shoe Co. v. A–Z Sporting Goods, Inc., 704 F.3d 668,
16   672–73 (9th Cir. 2012). Here, Plaintiff is alleging copyright infringement, so the Court
17   will apply the purposeful direction analysis. See Washington Shoe, 704 F.3d at 673
18   (applying purposeful direction analysis to copyright infringement case).
19          The “purposeful direction” or “effects” test is based on the Supreme Court’s
20   decision in Calder v. Jones, 465 U.S. 783 (1984). Under the “effects” test the defendant
21   must have allegedly, “(1) committed an intentional act, (2) expressly aimed at the forum
22   state, (3) causing harm that the defendant knows is likely to be suffered in the forum
23   state.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1227 (9th Cir. 2011)
24   (internal quotation marks omitted).
25                        a. Intentional act
26          The Court will first consider whether the defendant committed an “intentional
27   act” when it allegedly infringed upon Plaintiff’s trademark. “[A]n intentional act is an

     ORDER-4
 1   external manifestation of the actor’s intent to perform an actual, physical act in the real
 2   world, not including any of its actual or intended results.” Washington Shoe at 674.
 3   Here, Plaintiff alleges that Defendant advertised and sold one or more of the infringing
 4   T-Rex costumes to consumers via its Amazon seller account. Dkt. # 17 at ¶ 46. This is
 5   sufficient to establish an “intentional act” under the “effects” test. Schwarzenegger, 374
 6   F.3d at 806 (defining intent as “an intent to perform an actual, physical act in the real
 7   world, rather than an intent to accomplish a result or consequence of that act.”). This
 8   should not, however, be conflated with a finding that the defendant acted “willfully” as
 9   defined under copyright law. Schwarzenegger, 374 F.3d at 806 (“Intentional act” has a
10   specialized meaning in the context of the Calder effects test.).
11                        b. Expressly aimed at forum state
12          The second prong of the “effects” test considers whether the defendant’s actions
13   were expressly aimed at the forum state. To satisfy the “express aiming” standard,
14   Plaintiff must show that Defendant’s actions, even if taking place outside Washington,
15   were expressly aimed at Washington. Id. In Brayton Purcell, the Ninth Circuit
16   reiterated that this element requires “something more” than mere foreseeability to
17   justify the assertion of personal jurisdiction. Brayton Purcell LLP v. Recordon &
18   Recordon, 606 F.3d 1124, 1129 (9th Cir. 2010) (citing Schwarzenegger, 374 F.3d at
19   805). The Ninth Circuit has considered various factors in determining whether
20   “something more” exists, including the interactivity of the defendant’s website, the
21   geographic scope of the defendant’s commercial ambitions, and whether the defendant
22   “individually targeted” a plaintiff known to be a forum resident. Mavrix Photo, Inc. v.
23   Brand Techs., Inc., 647 F.3d 1218, 1229 (9th Cir. 2011) (internal citations omitted).
24   “Express aiming can [also] be shown where a corporation ‘continuously and
25   deliberately’ exploits the forum state’s market for its own commercial gain.” Mavrix,
26   647 F.3d at 1229–30.
27

     ORDER-5
 1          Here, Plaintiff advances two bases for establishing the “something more”
 2   required under this prong of the test. First, Plaintiff alleges Defendant has a contract
 3   with Amazon (a Washington-based company) to sell the infringing costumes online.
 4   Dkt. # 17 at ¶ 46. Second, Plaintiff alleges that Defendant sold 59 costumes
 5   (approximately 3.2% of its total sales) to Washington consumers. Dkt. #10, Ex. A. As
 6   an initial matter, the mere fact that Defendant has a commercial relationship with a
 7   Washington company is insufficient to confer personal jurisdiction, particularly when
 8   the relationship is not with the plaintiff. See Burger King Corp. v. Rudzewicz, 471 U.S.
 9   462, 475 (1985) (“If the question is whether an individual’s contract with an out-of-state
10   party alone can automatically establish sufficient minimum contacts in the other party’s
11   home forum, we believe the answer clearly is that it cannot.”); see also Boschetto v.
12   Hansing, 539 F.3d 1011, 1018 (9th Cir. 2008) (“But, as the district court noted, ‘the
13   issue is not whether the court has personal jurisdiction over the intermediary eBay but
14   whether it has personal jurisdiction over an individual who conducted business over
15   eBay.’ ”). To hold otherwise would be to allow any defendant who sells products on
16   Amazon to be haled into court in Washington, regardless of their contacts with the state.
17   Instead, Defendant’s relationship with Amazon is just one contact supporting a finding
18   of personal jurisdiction.
19          Defendant’s only other contact with Washington appears to be the sale of 59
20   (3.2%) of the allegedly infringing T-Rex costumes to Washington consumers. Dkt. #10,
21   Ex. A. Courts in other districts have found that an exercise of personal jurisdiction is
22   inappropriate where a defendant sells a small number of products to consumers in the
23   forum state but there is no additional evidence the sales were “expressly aimed” at the
24   forum. See e.g. Boschetto v. Hansing, 539 F.3d 1011, 1018 (9th Cir. 2008) (holding the
25   sale of a car through eBay.com was insufficient to establish minimum contacts to
26   support an exercise of personal jurisdiction); Imageline, Inc. v. Hendricks, No. CV 09-
27   1870 DSF (AGRx), 2009 WL 10286181, at *3, 5 (C.D. Cal. Aug. 12, 2009) (holding the

     ORDER-6
 1   plaintiff failed to establish sufficient minimum contacts where 10% of Defendants’
 2   sales, comprising 1,071 transactions over an eight-year period, were made to California
 3   residents); Control Solutions, Inc. v. MircoDAQ.com, Inc., No. 3:15-cv-748-PK, 2015
 4   WL 5092593, at *7 (D. Or. Aug. 26, 2015) (finding no personal jurisdiction where 1.6%
 5   of the defendant’s total sales ($80,000 annually) were directed at the forum).
 6   Defendant’s sale of 59 costumes via its Amazon account is hardly a continuous and
 7   deliberate exploitation of the Washington market, sufficient to satisfy the “express
 8   aiming” requirement.
 9          Furthermore, Plaintiff has alleged no facts suggesting that Defendant
10   “individually targeted” Plaintiff in Washington. Bancroft & Masters, 223 F.3d at 1087
11   (“[E]xpress aiming” encompasses wrongful conduct individually targeting a known
12   forum resident). The Ninth Circuit has repeatedly held that the express aiming
13   requirement is satisfied “when defendant is alleged to have engaged in wrongful
14   conduct targeted at a plaintiff whom the defendant knows to be a resident of the forum
15   state.” Wash. Shoe. Co., 704 F.3d at 675 (internal quotation marks and citations
16   omitted); Fiore v. Walden, 688 F.3d 558, 577 (9th Cir. 2012) (“In general, where there
17   was ‘individual targeting’ of forum residents—actions taken outside the forum state for
18   the purpose of affecting a particular forum resident or a person with strong forum
19   connections—we have held the express aiming requirement satisfied.”). Here, Plaintiff
20   has not alleged any facts suggesting that Defendant, a resident of Nevada, would
21   reasonably know that Plaintiff, a New York corporation, would be likely to suffer harm
22   in Washington as a result of the allegedly infringing behavior such that Defendant
23   would be subject to a lawsuit here. This also weighs against a finding of personal
24   jurisdiction. In sum, the Court finds that Plaintiff has failed to establish that Defendant
25   purposefully directed its conduct to Washington, sufficient to support an assertion of
26   personal jurisdiction.
27

     ORDER-7
 1                 2. Purposeful Availment
 2          Plaintiff also argues that the purposeful availment standard applies because
 3   Defendant “engaged in tortious conduct pursuant to its contractual relationship with
 4   Amazon.com.” For the same reasons outlined above, Plaintiff will fare no better under
 5   a purposeful availment analysis. The “ ‘purposeful availment’ requirement ensures that
 6   a defendant will not be haled into a jurisdiction solely as a result of ‘random,’
 7   ‘fortuitous,’ or ‘attenuated’ contacts.” Burger King Corp. v. Rudzewicz, 471 U.S. 462,
 8   475 (1985) (internal quotations and citations omitted). Contrary to Plaintiff’s assertion,
 9   the mere sale of goods to consumers in a forum state is not sufficient to permit an
10   assertion of personal jurisdiction in that state. Boschetto v. Hansing, 539 F.3d 1011,
11   1018 (9th Cir. 2008) (finding the sale of a car to a California resident via eBay.com was
12   insufficient to establish purposeful availment). Instead, Plaintiff must show that the
13   defendant deliberately “engaged in significant activities” within the state or “created
14   continuing obligations between himself and residents of the forum” such that he has
15   “manifestly … availed himself of the privilege of conducting business there…” Id. at
16   475-76. The fact that Defendant contracted with Amazon (a Washington-based
17   company) to sell the allegedly infringing costumes is insufficient to establish purposeful
18   availment. Burger King, 471 U.S. at 478 (“However, an individual’s contract with an
19   out-of-state party alone [cannot] automatically establish sufficient minimum contacts to
20   support personal jurisdiction.”) (internal quotation marks and citations omitted).
21   Moreover, the fact that 59 T-Rex costumes were purchased by Washington consumers
22   via Defendant’s Amazon account does not establish “continuing relationships and
23   obligations” sufficient to show that Defendant has purposefully availed itself of the
24   privilege of conducting business in the state Id. at 473.
25          Because Plaintiff has failed to establish a prima facie case that Defendant either
26   purposefully directed its conduct at Washington or purposefully availed itself of the
27

     ORDER-8
 1   privilege of doing business there, the Court declines to consider the remaining factors.
 2   Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction is GRANTED.
 3   III.   JURISDICTIONAL DISCOVERY
 4          Plaintiff also requests leave to conduct jurisdictional discovery. Dkt. # 11 at 18.
 5   The decision whether to grant jurisdictional discovery is within the discretion of the
 6   district court. Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n.24
 7   (9th Cir. 1977). “[W]here pertinent facts bearing on the question of jurisdiction are in
 8   dispute, discovery should be allowed.” American West Airlines, Inc. v. GPA Group,
 9   Ltd., 877 F.2d 793, 801 (9th Cir. 1989). However, “where a plaintiff’s claim of
10   personal jurisdiction appears to be both attenuated and based on bare allegations in the
11   face of specific denials made by the defendants, the Court need not permit even limited
12   discovery.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1160 (9th Cir. 2006) (quoting
13   Terracom v. Valley Nat. Bank, 49 F.3d 555, 562 (9th Cir. 1995)).
14          In its request for jurisdictional discovery, Plaintiff argues that jurisdictional
15   discovery “is likely to reveal, for example, Trend Nation’s sales of the infringing T-Rex
16   costume to consumers or re-sellers in Washington through other retail or wholesale
17   channels” for example, potential sales of the allegedly infringing costumes on Trend
18   Nation’s eBay.com account. Dkt. # 11 at 19. However, Plaintiff’s allegation that
19   Defendant may sell to other consumers in the state without asserting any conduct
20   indicating direct targeting of Washington, is insufficient to warrant jurisdictional
21   discovery. Plaintiff’s request for jurisdictional discovery is DENIED.
22          //
23          //
24

25

26

27

     ORDER-9
 1   IV.     CONCLUSION
 2           For the foregoing reasons, the Court GRANTS Defendant’s Motion to Dismiss
 3   for Lack of Personal Jurisdiction, without prejudice. Dkt. #9. Because the Court has
 4   granted Defendant’s motion to dismiss, Defendant’s motion to transfer is DENIED as
 5   moot.
 6

 7           DATED this 28th day of August, 2019.
 8
 9

10
                                                    A
                                                    The Honorable Richard A. Jones
11
                                                    United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ORDER-10
